The Court
affirmed that part of the decree of the court of chancery from which Reinicker appealed, with costs* And on the appeal by Mrs. Smith, the court reversed that part of the decree which decreed that she should pay to Reinicker §300, without costs in either the court of chan*eery or this court; and they decreed, that on her executing the deed directed, the injunction should be dissolved, and that Jleinickei be enjoined to, and should deliver to her, or permit her to take or enjoy, two undivided third parts of the lot of ground mentioned in the proceedings.
DECREE REVERSES IN PART.